Citation Nr: 1044322	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a compensable rating prior to April 9, 2008, 
and 10 percent thereafter for residuals of a bunionectomy of the 
right great toe with arthritis of the first metatarsophalangeal 
(MTP) joint.  

3.  Entitlement to a compensable rating prior to February 13, 
2007, and 10 percent thereafter for hemorrhoids.  

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Entitlement to service connection for arthritis of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1965 and from July 1966 to March 1985.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2005, April 2006, and August 2007 rating 
decisions of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A copy 
of the transcript is of record.  

In January 2010 the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
the November 2009 hearing transcript.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The issues of entitlement to service connection for a bilateral 
knee disability and arthritis of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is shown to be 
manifested, at its most limited, by no more than level I hearing 
in the right ear and level I hearing in the left ear.  

3.  Prior to April 9, 2008, the competent and probative evidence 
of record demonstrates that the Veteran's service-connected 
residuals of a bunionectomy of the right great toe with arthritis 
of the first MTP joint are manifested by subjective complaints of 
pain with no objective evidence of resection of the metatarsal 
head or the equivalent to amputation of the great toe.  

4.  As of April 9, 2008, the competent and probative evidence of 
record demonstrates that the Veteran's service-connected 
residuals of a bunionectomy of the right great toe with arthritis 
of the first MTP joint are manifested by subjective complaints of 
pain with objective evidence of resection of the metatarsal head.  

5.  Prior to February 13, 2007, the competent and probative 
evidence of record shows that the Veteran's service-connected 
hemorrhoids are not large or thrombotic, irreducible with 
excessive redundant tissue evidencing frequent recurrences, or 
productive of secondary anemia or fissures.  

6.  As of February 13, 2007, the competent and probative evidence 
of record demonstrates that the Veteran's service-connected 
hemorrhoids are large or thrombotic, which are irreducible with 
evidence of frequent recurrences, but not indicative of 
persistent bleeding with secondary anemia or with fissures.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code 6100 (2010).

2.  Prior to April 9, 2008, the criteria for a compensable 
evaluation for residuals of a bunionectomy of the right great toe 
with arthritis of the first MTP joint have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5010, 5280 (2010).  

3.  As of April 9, 2008, the criteria for an evaluation in excess 
of 10 percent for residuals of a bunionectomy of the right great 
toe with arthritis of the first MTP joint have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5010, 5280 (2010).  

4.  Prior to February 13, 2007, the criteria for an initial 
compensable evaluation for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.114, Diagnostic Code 7336 (2010).  

5.  As of February 13, 2007, the criteria for an evaluation in 
excess of 10 percent for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.114, Diagnostic Code 7336 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In regards to the Veteran's claims for increased ratings, the RO 
sent a letters to the Veteran in August 2005 and March 2007 with 
the VCAA notice requirements for his increased rating claims.  In 
the letters, the Veteran was informed that the evidence necessary 
to substantiate the claims for increased evaluations would be 
evidence showing that his disabilities were worse than the 
current evaluations contemplate.  The letters also informed the 
Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disabilities and the impact on 
his employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  It 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  The letters 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claims are being denied, any such effective date 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records, and private treatment records.  The 
Veteran was also provided with VA examinations in connection with 
his claims on appeal.  The examiners reviewed the claims file, 
the Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination reports are probative.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
Increased Rating Claims

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing 
loss warrants a compensable rating.  

The Rating Schedule, under Diagnostic Code 6100, provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I though XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85 (2010).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions. 38 C.F.R. § 4.86 (2009).  The "unusual 
patterns of hearing impairment" include cases where the puretone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has noted that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Review of the record indicates that the Veteran has undergone 
three audiological examinations since August 2005.  At the August 
2005 audiological evaluation provided by QTC Medical Services 
(QTC) puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
85
90
LEFT
20
15
15
40
65

Average puretone thresholds were 49 decibels in the right ear and 
34 decibels in the left ear.  The Veteran had Maryland CNC test 
scores of 98 percent in the right ear and 100 percent left ear.  
The audiologist diagnosed the Veteran with bilateral mild to 
severe high frequency sensorineural hearing loss.  

The Veteran was afforded a second VA audiological examination in 
October 2007.  Audiological testing performed showed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
70
85
LEFT
10
5
10
35
60

Average puretone thresholds were 41 decibels in the right ear and 
28 decibels in the left ear.  The Veteran had Maryland CNC test 
scores of 96 percent in the right ear and left ear.  The VA 
examiner diagnosed the Veteran with moderately-severe to profound 
high frequency sensorineural hearing loss in the right ear and 
mild to moderately-severe high frequency sensorineural hearing 
loss in the left ear.  

In April 2010, the Veteran underwent his third VA audiological 
examination.  Audiological testing performed showed the following 
puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
85
95
LEFT
10
10
20
45
70

Average puretone thresholds were 51 decibels in the right ear and 
36 decibels in the left ear.  The Veteran had Maryland CNC test 
scores of 96 percent in the right ear and left ear.  The VA 
examiner assessed the Veteran with bilateral sensorineural 
hearing loss.  

The Veteran's three audiological tests conducted since 2005 show 
some fluctuations in the threshold levels.  The audiological 
tests, however, do not indicate that the Veteran is entitled to 
an increased evaluation. Based upon the results of the August 
2005, October 2007, and April 2010 VA audiological examinations, 
from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived 
for the right ear and a Roman numeral I is derived for the left 
ear.  Thus, neither is the "better ear."  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.  The intersection point for 
these categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Thus, the evidence does not 
support a finding of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of 
hearing impairment) do not apply to the Veteran's service-
connected bilateral hearing loss as the audiometric results of 
both of these evaluations did not show puretone thresholds of 
loss of 55 decibels or greater in the four relevant frequencies 
for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also 
not applicable as the Veteran's hearing loss is not shown to 
manifest 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hz.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

The audiological evaluations do not show that the Veteran 
warrants a compensable evaluation; therefore, the Board finds no 
basis upon which to predicate assignment of "staged" ratings 
pursuant to Francisco and Hart, supra.  

The Board is aware of the Veteran's multiple complaints about not 
being able to hear well.  However, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 349.  There was no indication that the audiological 
evaluations produced test results which were invalid.  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against a compensable evaluation 
for bilateral hearing loss.  Therefore, the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Bunionectomy of the Right Great Toe with Arthritis of the First 
MTP Joint

Prior to April 9, 2008

The Veteran asserts that his service-connected right toe 
disability warrants a higher disability rating.  In this case, 
the Veteran is currently receiving a 0 percent disability 
evaluation, prior to April 9, 2008, under Diagnostic Codes 5010-
5280.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

Arthritis due to trauma is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is noncompensable, a rating of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion a 10 percent rating is assigned where there 
is x-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering 
unilateral hallux valgus, a 10 percent rating is warranted for 
severe unilateral hallux valgus, if equivalent to an amputation 
of the great toe.  A 10 percent evaluation is also assigned for 
post operative residuals of a hallux valgus where there is a 
resection of the metatarsal head.  A higher rating is not 
warranted under this Diagnostic Code.  

Based upon the evidence of record, the Board finds that a 
compensable rating is not warranted for the Veteran's service-
connected residuals of a bunionectomy of the right great toe with 
arthritis of the first metatatarsal phalangeal joint, prior to 
April 9, 2008.  As previously mentioned, in order to warrant a 
compensable rating under Diagnostic Code 5280, the evidence must 
show the foot was operated on with resection of the metatarsal 
head or demonstrates a deformity equivalent to amputation of the 
great toes.  However, the evidence in this case, shows no 
evidence of such operation or deformity.  According to the 
September 2005 VA examination report, the Veteran complained of 
tenderness, swelling, redness, and pain associated with his right 
big toe.  But, the VA examiner noted that there was no evidence 
of surgery, where the metatarsal head was resected.  Similarly, 
at the October 2007 VA examination, the Veteran reported 
intermittent pain with no excessive fatigue or lack of endurance.  
Upon physical examination of the Veteran, there was no evidence 
of an operation with resection of the metatarsal head.  As such, 
there is no competent medical evidence sufficient to warrant a 
compensable rating under Diagnostic Code 5280, prior to April 9, 
2008.  

The Veteran's service-connected right toe disability also does 
not warrant a higher rating under Diagnostic Code 5010.  While 
both the September 2005 and October 2007 VA examiners diagnosed 
the Veteran with degenerative arthritis of the first MTP joint of 
the right big toe, the service-connected disability is not shown 
to involve two or more major joints or two or more minor joint 
groups.  Thus, no disability rating in excess of 10 percent is 
warranted under Diagnostic Code 5010.  

Additionally, the Board has also considered whether the evidence 
supports a higher rating on the basis of functional limitation 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board notes the Veteran's continuing complaints of pain, 
stiffness, and weakness associated with his service-connected 
right great toe disability.  When considering these subjective 
complaints together with the objective medical evidence described 
above, the Board finds that the Veteran's disability most closely 
approximates a 0 percent rating for his service-connected 
residuals of a bunionectomy of the right great toe with arthritis 
of the first MTP joint.  There is no indication that pain, 
stiffness, and weakness, due to the Veteran's disability has 
caused functional loss greater than that contemplated by the 0 
percent evaluation currently assigned.  Furthermore, the October 
2007 VA examiner noted no evidence of fatigability, lack of 
endurance, pain, or weakness after repetitive use of the right 
big toe.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the Veteran's disability would 
warrant a higher evaluation under other Diagnostic Codes 
pertaining to the foot.  However, the Veteran does not have 
flatfoot, bilateral weak foot, claw foot (pes cavus), 
metatarsalgia, unilateral hallux rigidus, hammer toe, or malunion 
or nonunion of the tarsal or metatarsal bones to warrant an 
evaluation under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 
5282, 5283.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5279, 5281, 5282, 5283 (2010).  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 0 percent evaluation; however, the 
objective medical evidence does not support the contention for a 
higher evaluation, prior to April 9, 2008.  The Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 0 percent for residuals of a bunionectomy of 
the right great toe with arthritis of the first MTP joint, prior 
to April 9, 2008, and the benefit- of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

As of April 9, 2008

On April 9, 2008, the Veteran underwent a Keller arthrosplasty of 
the right foot, as reflected in VA outpatient treatment notes of 
record.  Thereafter, upon follow-up treatment, there was noted 
soreness and inflammation.  Upon physical examination, the 
sutures were intact and alignment was maintained.  There was no 
drainage or purulence, and only minimal erythema at the incision 
site.  The Veteran was assessed with status post Keller 
arthroplasty, prescribed medication, and requested to return in 
one week.  VA outpatient treatment records thereafter reflect 
continuing complaints of pain associated with his right big toe.

The Veteran underwent a VA examination in May 2008.  He 
complained of aching pain in his great toe on the right foot at 
rest, when standing, and walking.  He also reported swelling of 
the distal aspect of his right foot, but denied any weakness or 
fatigability associated with it.  Upon physical examination of 
the Veteran, the VA examiner noted first metatarsophageal (MTP) 
pain with passive motion and no active motion at all.  There was 
tenderness over the MTP joint with an ulceration on the dorsal 
medial aspect of the distal phalanx that has eschared over.  
Although there was some moderate edema of the foot, there were no 
callosities, instability or abnormal shoe wear patterns.  There 
was no evidence suggesting pes planus, and the VA examiner 
diagnosed the Veteran with first MTP Keller arthroplasty with a 
dorsal ulceration and continued swelling and aching pain in the 
MTP joint.  

In April 2010, the Veteran was afforded a second VA examination 
for his service-connected right great toe disability.  He 
reported pain at rest and upon standing and walking.  He denied 
any weakness, swelling, or fatigability.  Physical examination of 
the Veteran revealed no functional limitation when standing and 
walking, with very minimal motion at the first 
metatarsophalangeal joint of the right great toe.  The VA 
examiner indicated that it was not painful, and there was no 
tenderness, ulcerations, edema, callosities, instability, or 
abnormal wear pattern of the shoes.  The VA examiner further 
added that there was no evidence of pes planus or any additional 
limitations following repetitive use.  He diagnosed the Veteran 
with fusion of the right first great toe MTP joint after prior 
hallux valgus correction.  

The Board finds there is no competent evidence of record 
indicating that the service-connected disability is manifested by 
sufficient symptomatology to warrant a higher evaluation.  In the 
first instance, the Veteran has already been awarded a disability 
rating of 10 percent for his disability, which is the maximum 
schedular evaluation under Diagnostic Code 5280.  Therefore, 
Diagnostic Code 5280 does not assist him in obtaining a higher 
evaluation.  There is also no evidence showing that the Veteran 
warrants a higher evaluation under Diagnostic Code 5010.  As 
previously mentioned, in order to receive a higher rating under 
Diagnostic Code 5010, there must be x-ray evidence of 2 or more 
major joints or 2 or more minor joint groups with arthritis.  X-
rays taken at both the May 2008 and April 2010 VA examination 
show no evidence of arthritis.  Rather, x-rays reflect fusion of 
the right great toe MTP joint.  Therefore, a higher rating is not 
warranted under Diagnostic Code 5010.  

The Board must consider evaluation of the Veteran's service-
connected right foot disability under all other potentially 
appropriate diagnostic codes.  However, the Veteran has not been 
shown to have flatfoot, weak foot, claw foot, metatarsalgia, 
anterior (Morton's disease), hallux rigidus, hammer toe, malunion 
or nonunion of the tarsal or metatarsal bones to warrant an 
evaluation under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 
5282, 5283.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5279, 5281, 5282, 5283 (2010).  

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned on 
the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the findings do not support an increased 
evaluation due to functional loss.  Although the Veteran has 
complained of "occasional" pain, the VA examiner of record 
found no additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
Specifically, the April 2010 VA examiner concluded that there was 
no incoordination, fatigue, weakness, or lack of endurance of his 
right foot upon repetitive motion.  There is no indication that 
pain, due to the Veteran's disability has caused functional loss 
greater than that contemplated by the 10 percent evaluation 
assigned.  Therefore, an increased evaluation, as of April 9, 
2008, is not warranted based on application of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 10 percent evaluation; however, the 
objective medical evidence does not support the contention for a 
higher evaluation.  The Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for residuals of a buionectomy of the right great toe 
with arthritis of the first metatarsal phalangeal joint, as of 
April 9, 2008, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Hemorrhoids
Prior to February 13, 2007

The Veteran has been assigned a 0 percent evaluation for his 
service-connected hemorrhoids pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2010).  Under this criterion, whether 
external or internal, mild or moderate hemorrhoids warrant a zero 
percent rating.  Hemorrhoids evidencing frequent recurrences that 
are large or thrombotic, irreducible, with excessive redundant 
tissue warrant a 10 percent rating.  Hemorrhoids with persistent 
bleeding and secondary anemia or fissures warrant a 20 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).  

After a review of the evidence of record, the Board finds that a 
compensable rating is not warranted for the Veteran's service-
connected hemorrhoids under Diagnostic Code 7336, prior to 
February 13, 2007.  There is no competent medical evidence of the 
hemorrhoids being large or thrombotic, irreducible with excessive 
redundant tissue, or evidence of frequent recurrences.  In fact, 
at the September 2005 VA examination, the Veteran indicated that 
he only has hemorrhoids intermittently and there was no evidence 
of thrombosis or bleeding from the hemorrhoids.  Additionally, 
there is no suggestion that he has become anemic due to 
persistent hemorrhoidal bleeding or that he has hemorrhoids with 
fissures.  While the Veteran has stated that he has large 
hemorrhoids and has mentioned that he experiences bleeding daily, 
the Veteran's hemorrhoids appear to be controlled.  The Board 
finds that the Veteran's symptoms more closely approximate the 
mild and moderate symptoms described in the noncompensable rating 
evaluation than those symptoms required for a compensable rating 
under Diagnostic Code 7336. There is no contrary evidence of 
record suggesting that the Veteran's symptomatology associated 
with his service-connected hemorrhoids meet the criteria for a 
higher rating, prior to February 13, 2007.  Thus, the Board finds 
that the criteria for a compensable evaluation have not been met.  

The Veteran is deemed competent to describe symptoms such as 
pain, bleeding and the observable symptoms of a hemorrhoid.  
However, as a lay person he is not deemed competent to describe 
medical conditions such as thrombosis, anemia or fissures.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against a compensable evaluation 
for hemorrhoids.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As of February 13, 2007

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent for the Veteran's service-connected hemorrhoids, as 
of February 13, 2007.  There is no evidence of the Veteran's 
hemorrhoids causing persistent bleeding with secondary anemia or 
with fissures.  During the April 2010 VA examination, the Veteran 
admitted to having bleeding associated with his service-connected 
hemorrhoids on average two to three times per month.  Physical 
examination of the Veteran revealed no signs of anemia or 
fissures.  Thus, the evidence of record fails to show persistent 
bleeding with secondary anemia or fissures, and the Veteran's 
hemorrhoids warrant no more than a 10 percent rating, as of 
February 13, 2007.  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 10 percent evaluation 
contemplates; however, the objective medical evidence does not 
support the contentions for a higher evaluation.  The Board finds 
that the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for hemorrhoids, as of 
February 13, 2007, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluations are inadequate for the Veteran's service-connected 
bilateral hearing loss, residuals of a buionectomy of the right 
great toe with arthritis of the first MTP joint, and hemorrhoids, 
thus requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 
(noting that the issue of an extraschedular rating is a component 
of a claim for an increased rating and referral for consideration 
must be addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of that assigned are provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflect that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected disabilities.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his service- connected disabilities.  Moreover, marked 
interference with employment has not been shown.  In the absence 
of any additional factors, the RO's failure to consider or to 
refer this issue for consideration of extraschedular ratings was 
not prejudicial.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.  

Entitlement to a compensable rating prior to April 9, 2008, for 
residuals of a bunionectomy of the right great toe with arthritis 
of the first MTP joint is denied.  

Entitlement to an evaluation in excess of 10 percent as of April 
9, 2008, for residuals of a bunionectomy of the right great toe 
with arthritis of the first MTP joint is denied.  

Entitlement to a compensable rating prior to February 13, 2007, 
for hemorrhoids is denied.  

Entitlement to an evaluation in excess of 10 percent as of 
February 13, 2007, for hemorrhoids is denied.  


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims of 
entitlement to service connection for a bilateral knee disability 
and arthritis of the lumbar spine.  Where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his bilateral knee disability and 
arthritis of the lumbar spine are attributable to his military 
service.  In a January 2010 decision, the Board remanded both 
claims back to the agency of original jurisdiction (AOJ) for 
additional development.  In the remand, the Board noted that the 
Veteran's service treatment records reflected treatment for a 
swollen knee in January 1971 and complaints of back pain in 
December 1969.  As such because service treatment records show 
in-service treatment and complaints for such disabilities and 
current medical evidence reflects bilateral mild degenerative 
joint disease of the knees and myofascial lumbar syndrome 
secondary to degenerative disc and degenerative joint disease of 
the lumbar spine, VA examinations for the two disabilities were 
deemed warranted.  

Thus, in April 2010, the Veteran was afforded VA examinations for 
his bilateral knee and lumbar spine disabilities.  After review 
of the claims file and physical examination of the Veteran, the 
VA examiner diagnosed him with bilateral mild degenerative joint 
disease of the knees and myofascial lumbar syndrome secondary to 
degenerative disc and degenerative joint disease of the lumbar 
spine.  For both disabilities, he concluded that because 
"[t]here was no reference in the [service] [treatment] [records] 
relating to his knees [and] [back], . . .  it would require 
speculation on the part of this examiner to render an opinion."  

The Board notes that the examiner based his opinions, or his 
inability to make opinions for the bilateral knee and lumbar 
spine disabilities, in significant part on the erroneous 
supposition that the claims folder lacked any reference to any 
back and knee problems during service.  However, the Board's 
remand clearly noted that the service treatment records reflected 
treatment for a swollen knee and complaints of back pain.  Thus, 
the VA examiner's conclusions appear to have been erroneous, and 
a medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Accordingly, the Board cannot rely on the April 2010 VA 
examiner's opinion as to etiology of the Veteran's claimed 
bilateral knee and lumbar spine disabilities.  Consequently, the 
remand instructions remain unfulfilled because the April 2010 VA 
examiner's etiology opinion is rendered non-probative by its 
reliance on an inaccurate factual premise.  Accordingly, the 
Board must again remand the case, to fulfill the clear intent of 
the remand instructions of January 2010.  Where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is again 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the VA examiner who conducted 
the April 2010 VA examinations for the 
Veteran's claimed bilateral knee and lumbar 
spine disabilities and have the examiner 
express an opinion as to whether it is as 
likely as not (a 50 percent probability or 
more) that the Veteran's currently 
diagnosed bilateral mild degenerative joint 
disease of the knees and myofascial lumbar 
syndrome secondary to degenerative disc and 
degenerative joint disease of the lumbar 
spine began in service or is related to 
active service.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the claims 
file was made.  The examiner should provide 
a clear rationale for the conclusion 
reached and cite the evidence relied upon 
or rejected in forming an opinion.  If the 
examiner cannot respond without resorting 
to speculation, he should so indicate this 
and explain the reason why an opinion would 
be speculative.  If the examiner from the 
April 2010 examination is no longer 
available to respond to this inquiry, then 
another comparably qualified examiner may 
answer in her place.  

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


